TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT LOAN AGREEMENT by and among AMOROS MARITIME CORP., LANCASTER MARITIME CORP. AND CHATHAM MARITIME CORP., as Borrowers, TBS INTERNATIONAL LIMITED, as Parent Guarantor, and AIG COMMERCIAL EQUIPMENT FINANCE, INC., as Lender February 29, 2008 THIS LOAN AGREEMENT made and entered into this 29th day of February, 2008, is by and among Amoros Maritime Corp., Lancaster Maritime Corp. and Chatham Maritime Corp., each a Marshall Islands corporation having a mailing address of P.O. Box HM 2522, Hamilton HMGX, Bermuda and a registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Borrowers”; each, a “Borrower”), TBS International Limited, a Bermuda corporation (“Parent Guarantor”) and AIG Commercial Equipment Finance, Inc., a Delaware corporation (together with its successors and assigns, “Lender”).WHEREAS, each of the Borrowers has purchased, or entered into an agreement to respectively purchase, in its own name and for its own account the Vessel listed next to its name on Schedule 1 hereto; andWHEREAS, each Borrower has separately requested that Lender make a single advance loan directly to such Borrower, to be used by the Borrower solely for (a) the purchase of that Borrower’s Vessel and the payment of related costs approved for funding hereunder or the reimbursement to Borrower for the purchase price of that Borrower’s Vessel and the payment of related costs approved for funding hereunder; andWHEREAS, Lender has separately agreed with each Borrower to make a Loan to such Borrower, subject to the terms and conditions hereinafter set forth.Due to the common ownership of Borrowers, and for ease of documentation, each Loan will be governed by this Agreement and evidenced by a separate promissory note delivered by the Borrower in connection with its Loan. NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt of which is hereby acknowledged, Borrowers and Lender hereby agree as follows:ARTICLE IDefinitionsSection 1.01.Definitions.For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:(a) The terms defined in this Article shall have the meanings assigned to such terms in this Article, and include the plural as well as the singular; and(b) All accounting terms not otherwise defined herein shall have the meanings assigned to them in accordance with GAAP (as defined below). “ABS” means the American Bureau of Shipping “Adjustment Period” means a successive series of LIBOR Periods following the first Adjustment Period.The first Adjustment Period shall begin on the Initial Funding Date, and continue until the last day of the calendar quarter in which the Initial Funding Date occurs.Thereafter, each successive Adjustment Period during the term of the Loans shall be a period of one or more months equal to the LIBOR Period chosen by Borrower under Section 2.06(b) prior to the beginning of such Adjustment Period, commencing on the first day of each Adjustment Period and ending on the last day of such LIBOR Period, resulting in successive Adjustment Periods of one, two or three months each, depending on the length of the applicable LIBOR Period. “Advance” means, individually, each made by Lender to a Borrower in connection with the Loan. “Advances” shall collectively refer to all Advances.“Affiliate” means any Person (1) which directly or indirectly controls, or is controlled by, or is under common control with a Person or a Subsidiary of a Person; (2) which directly or indirectly beneficially owns or holds five percent (5%) or more of any class of voting stock of a Person or any Subsidiary of a Person; or (3) five percent (5%) or more of the voting stock of which is directly or indirectly beneficially owned or held by a Person or a Subsidiary of a Person.The term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise.“Agreement” means this Loan Agreement (including all exhibits and other attachments hereto), as amended, supplemented and modified from time to time in accordance with the terms hereof.“Aggregate Loan Limit” means $35,000,000.00. “Applicable Foreign Jurisdictions” means the Republic of Panama, the Marshall Islands, the Republic of the Philippines and Bermuda. “Applicable Law” means the internal laws of the State of New York, without regard to the conflict of laws principles of such state (or any other jurisdiction whose laws are mandatorily applicable notwithstanding the parties choice of New York law) or the laws of the United States of America, whichever laws allow the greater interest, as such laws now exist or may be changed or amended or come into effect in the future. “Appraiser” means any of the ship inspectors, surveyors, consultants or sale and purchase brokerage companies, and any other independent inspector, surveyor, consultant or sale and purchase ship brokerage company that the Lender may in its sole discretion, approve from time to time for purposes of this Agreement. “Assignment of Charter Hire” shall mean, for each Borrower, that certain Assignment of Charter Hire by Borrower in favor of Lender, and that certain Assignment of Charter Hire by Charterer, by the assignors party thereto, in favor of Lender, each related to the Vessel owned by the Borrower and dated as of the date of Borrower’s Ship Mortgage, as amended, supplemented and modified from time to time in accordance with the terms thereof.“Assignments of Charter Hire” shall collectively refer to all Assignments of Charter Hire.“Assignment of Insurances” shall mean, for each Borrower, that certain Assignment of Insurances by Borrower and the other assignors party thereto in favor of Lender dated as of the date of Borrower’s Ship Mortgage, as amended, supplemented and modified from time to time in accordance with the terms thereof.“Assignments of
